UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7161


JOSEPH M. CHERRY, II,

                Petitioner - Appellant,

          v.

WARDEN TERRY O’BRIEN,

                Respondent – Appellee,

          and

USP HAZELTON,

                Respondent.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:13-cv-00001-GMG-DJJ)


Submitted:   October 17, 2013               Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph M. Cherry, II, Appellant Pro Se.           Helen Campbell
Altmeyer,   Jarod   James   Douglas,  Assistant   United  States
Attorneys, Wheeling, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Joseph M. Cherry, II, a federal prisoner, appeals the

district     court’s   order    accepting     the    recommendation     of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2013) petition.            We have reviewed the record

and find no reversible error.              Accordingly, although we grant

leave   to   proceed    in   forma   pauperis,      we   affirm   the   district

court’s    order.      Cherry   v.   O’Brien,    No.     3:13-cv-00001-GMG-DJJ

(N.D.W. Va. June 19, 2013).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        AFFIRMED




                                       3